72 N.Y.2d 965 (1988)
In the Matter of James Watson, Appellant,
v.
Thomas A. Coughlin, as Commissioner of the Department of Correctional Services, et al., Respondents.
Court of Appeals of the State of New York.
Argued September 9, 1988.
Decided October 13, 1988.
Lee A. Davis and David C. Leven for appellant.
Robert Abrams, Attorney-General (Martin A. Hotvet, O. Peter Sherwood and Peter H. Schiff of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division (132 AD2d 831).